Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00467-CR

                                     Lynda Renee SOLOMON,
                                            Appellant

                                                v.
                                           The STATE of
                                        The STATE of Texas,
                                              Appellee

                      From the 82nd Judicial District Court, Falls County, Texas
                                       Trial Court No. 9165
                          Honorable Robert Miller Stem, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: December 20, 2013

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing her notice of appeal.

The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).

                                                   PER CURIAM

DO NOT PUBLISH